Greenhouse gas emission reductions and risk of carbon leakage (short presentation)
The next item is the report by Bas Eickhout, on behalf of the Committee on the Environment, Public Health and Food Safety, on the analysis of options to move beyond 20% greenhouse gas emissions and assessing the risk of carbon leakage.
rapporteur. - Madam President, if Members look at their e-mails and all the requests from lobbyists and industry, and the pros and cons on the climate, they can conclude that climate is very clearly back on the political agenda.
That is a very good thing, because climate has never been off the scientific agenda. If you look at how science has been evolving meanwhile, the arguments for stronger climate policies have become stronger and stronger every day. However, in the political field, it was rather quiet on the climate front after Copenhagen and Cancún. Now it is clearly back on the political agenda.
That is a good thing. However, what is very important is that in the meantime it has become a different debate. It is not only a climate argument any more. It has become more and more an economic debate, an economic argument. If you look at the new industries relying on climate policies, they are asking for more ambitious climate policies. Or look at our oil dependency and the situation in northern Africa: the debate on oil dependency is becoming more and more important for our economic position in the EU.
But look too at all the letters from industry, really lobbying for going to 30% because it is in their interest; it helps their profits if we step up our climate ambitions. This very clearly indicates that there is a fundamental shift in the debate on climate policies. That is very important. It is not the economy versus ecology; it is the economy and ecology. That is crucial.
So what is in the report? Of course, we are asking the Commission to come forward with a proposal to move to 25% reduction domestically. This is very important, because that is the way to become less dependent on oil; that is the way to harvest the health co-benefits; that is also the way to really harvest the potential of energy savings. So energy savings are also a crucial part of the report because, if we meet our energy savings targets, we are already on the path of achieving 25% domestically in the EU.
In the report, we are asking for 30% overall; so 25% domestically, but 30% as a whole. There are a lot of offsets still in the market, so if you have 25% domestically, we are discussing 30% as a whole as well. That also limits somewhat the role of offsetting, which has also been part of the debate; that is also in the report.
This is also a discussion on the adjustment of the emissions trading system. Let me be very clear. If we are stepping up climate ambitions through energy savings and we only do something relating to energy savings, the carbon price will go down; studies estimate from EUR 15 to EUR 0 per tonne carbon. So we also need to do something in the ETS system to make sure we have the right price and really have the incentives to move to green technologies.
It is going to be a crucial vote tomorrow for a future economy, a green economy. I urge the Commission to follow up the request we will make as a Parliament tomorrow by coming forward with a legislative proposal. The Council is moving, Parliament will set out its position tomorrow, and then it is up to the Commission to come forward with a proposal. We know when we are discussing a legislative proposal that in the Council there will be no veto for any country any more.
We will have a majority in Parliament, as we will see tomorrow, and a majority in the Council to really step up our climate ambitions and make sure that the true future economy is the green economy.
(DE) Madam President, Mr Oettinger, ladies and gentlemen, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament supports Mr Eickhout's report because it sends out a strong message both internally and externally that we are not giving up on combating climate change. It is an internal signal that we are taking seriously the promise made in the 2008 climate package of 20% renewable energy and 20% energy savings. Mr Oettinger, you have presented us with a proposal today and we have a great deal of work ahead of us. Both of these measures together will result in a 25% reduction in CO2 emissions within the EU. Who could be opposed to this? It is not possible, because it is a package of legislation which we have adopted. In addition, we have a responsibility to the rest of the world. We also have to achieve a level of 5% clean development mechanisms (CDMs). That makes a total of 30%. I hope that this will not be watered down. The amendment to paragraph 3 would destroy the entire report. If this amendment is passed, we will be voting against the report tomorrow. I hope that this will not be the case, because we need to send out a strong signal.
(PL) Madam President, I have the impression that we are dealing with a new kind of madness and a new secular religion in Europe. There is no scientific basis to prove that humans have a decisive role to play in increased atmospheric CO2 emissions. The climate is affected by cycles lasting several centuries. Researchers such as Professor Jaworowski, an outstanding climate researcher from Poland, have issued expert opinions on these issues.
Why does Greenland have the name it does, and yet it is entirely frozen today? The answer is that it once was a green island, but the climate changed, independently of human activities. We therefore need to oppose this new secular religion and madness, which is placing a question mark over whether there was any sense at all in countries such as Poland joining the European Union, since it would be forced to spend much more money on reducing CO2 emissions than its net gains from cohesion policy to date. If a 20% reduction in CO2 emissions is pointless, a 30% reduction is thus even more so. I will therefore vote against.
(DE) Madam President, I believe that Fukushima has also changed the world with regard to CO2 emissions. This is simply about ensuring that we have a reliable energy supply. We will have to supplement or replace nuclear energy with gas and coal. Burning gas and coal will, of course, result in CO2 emissions. Therefore, the level of 20% which we have currently set ourselves is very high. We should be pleased that we have a reserve in the form of energy efficiency, because this reserve will allow us to support the new forms of energy that we need to replace nuclear power. Gas and coal will play an important role in replacing nuclear energy. I believe that the trade unions and the employers are seriously concerned that CO2 policies will result in jobs moving outside Europe and that the entire raw material industry, whether it involves steel, aluminium or paper, will leave Europe, if we introduce regulations that are too strict. I would like to warn everyone that we are pushing ahead too quickly in this area. Our policies must be viable and realistic.
- (SK) Madam President, in my speech I would like to draw attention to the opinion of the Committee on Industry, Research and Energy, which pointed out in item 3 of the opinion that the current provisions of Commission policy in the area of climate change will lead to industry being relocated outside Europe, and I am afraid that the imminent price increase for carbon dioxide emissions will accentuate this trend even further.
At the same time, the Committee's opinion draws attention to the fact that the current reduction in the output of emissions in Europe cannot be interpreted as a signal that the EU is on the way to achieving the goal of reduced emissions. It should rather be understood as the result of reduced industrial output and the relocation of production away from Europe, as a result of which unemployment is growing in Europe. I therefore firmly believe that the way to reduce greenhouse gas emissions is to promote the innovation of new green technologies more consistently, so that we address the need to protect air quality not just through administrative and financial instruments, but rather through support for research and the implementation of new technologies in real life.
(PT) Madam President, Europe's energy and climate strategy must combine economic competitiveness with energy security and environmental concerns. The purpose of going beyond the 20% target for reducing greenhouse gas emissions must be to reconcile these objectives. I agree with stepping up reduction efforts from 20% to 25%, in which the extra 5% corresponds to an increase in energy efficiency.
It is essential, however, to find solutions that maintain the competitiveness of European industry. In that respect, I welcome the fact that for the first time there is a broad consensus in Parliament for the inclusion of a sectoral approach. This approach will make the greenhouse gas emissions reduction target set for a particular country compatible with the holistic, global treatment of each industrial sector, thus preventing carbon leakage.
(PL) Madam President, the public expects us, as politicians, to be pragmatic, rational and efficient in all of our actions. Taxpayers can forgive us many things, but they will not forgive us if we spend their money and have nothing to show for it. When we discuss global warming, we should approach it as a rational project. Let us leave aside for a moment issues relating to the legitimacy or otherwise of this theory, which formed the basis of our political decisions on this issue. We are aware that the science is disputed, but we do not wish to resolve this dispute here.
I should however like to highlight the fact that a characteristic feature of greenhouse gases is that they know no borders. Even if the European Union adopts the tightest possible limits on greenhouse gas emissions, the outcome will be the same if China, India and other developing countries do not also adopt such limits at the same time. In addition to the fact that European taxpayers' pockets will be hit, unemployment will rise if production is limited, and jobs will move outside the borders of the European Union.
In view of the above, let us act rationally if we are to act at all on this matter, so that this is a global process, for only then will it be effective. If it is true that a month's worth of greenhouse gas emissions in China corresponds to an annual 20% decrease in Europe, then this says a lot.
(RO) Madam President, I would like to begin by congratulating Mr Eickhout for drafting this report.
I regard the reduction in greenhouse gas emissions in Europe as vital, based on the conclusions from the Cancun Summit. This means that the EU must retain its role as global leader in the area of environmental protection. This is why it needs to reform the implementation of its green policy. I should emphasise how important it is to review the mechanisms for monitoring emissions and the need to take them into account within the entire budget.
It would also be useful to improve the EU's current emissions trading scheme. With this in mind, a recommendation has been made to extend this system's scope of application to facilities outside the industrial sector.
I must point out the impact of European environmental policy on long-term investments in forms of green technology.
Member of the Commission. - (DE) Madam President, honourable Members, Mrs Hedegaard wants me to pass on her greetings to you. She has been unavoidably detained this evening and she has asked me to make a few important points on her behalf and on behalf of the Commission.
I would like to thank Parliament, all its Members and the rapporteur for this significant and far-reaching report.
We continue to attach great importance to the target of limiting global warming to 2°C. For this reason, we have put in place short- and medium-term targets for 2020 and a long-term strategy for 2050. It is clear that we must also analyse the interim stages on the timeline between 2020 and 2050 and define additional interim targets.
Last year the EU established the goal of 20% covering the period of the next nine years. This was done almost a year ago in Parliament and before that in the Commission and the Council. Of course, in the light of the technical possibilities, the economic effects and the financial changes, there are arguments in favour of higher targets. However, we only put the target of 20% in place just under a year ago. I do not believe that the information which we based our decision on has changed since then. We have said that Europe will reduce emissions by 30% if other important regions of the world are prepared to make binding agreements, because the climate is a global issue. We believe that there are still opportunities to introduce binding agreements or partial agreements. For this reason, the conditions are 20% for Europe alone and 30% if we have partners, in other words, the US or China. I believe that this is a serious, far-reaching and fair offer.
During the last year, the Commission discussed and adopted a communication which highlights the options for reducing greenhouse gas emissions by more than 20% in line with the conclusions, in other words, a reduction of 30%. It also considers whether this target is technically and economically feasible and whether it will have an impact on costs, although we assume that the costs will be lower than previous estimates indicated. We believe that the principle of reliable planning should currently be given priority. This means that industry, the economy and private citizens have the security to plan ahead on the basis of the targets which were adopted last year with a democratic majority of 20% stand-alone and 30% when other relevant partners are prepared to enter into binding agreements.
A sort of automatic mechanism was used to show that if energy efficiency was added to the 20% reduction in CO2 emissions then 25% would automatically be possible. However, I would like to remind you that at the same time and on the basis of the same information Parliament has been discussing 20, 20, 20 for some years. No mention has been made of the last 20% automatically turning the second 20% into 25% simply because it was adopted later and is now being addressed by the Commission. That would not be in the spirit of the inventor. This was never referred to in speeches in 2007 or 2009. It is a new idea which is open to discussion. However, I do not agree with the automatic mechanism. If we in the Commission and in the European Union had taken energy efficiency more seriously at an earlier stage, the question of the automatic mechanism would probably not have arisen.
Then there is the question of balancing the interests of the economy and the environment. I believe that innovation, in particular in the area of the environment, offers significant opportunities for engineers and technicians, for adding value in a variety of ways and, therefore, for creating jobs. We must aim to ensure that these new jobs in the field of energy and climate are created in Europe. On the other hand, we must make sure that we do not lose any essential jobs. What do I mean by that? I mean that the world should not produce more aluminium and steel than it needs. However, the quantity of steel, aluminium and copper needed in Europe and in the rest of the world should, as far as possible, be manufactured here in Europe, at least if it is currently produced here. It is acceptable to relocate or avoid the production of steel, aluminium and copper wherever it is possible to do so. However, the quantity of steel, aluminium and copper needed in Europe and in the rest of the world should, if possible, be manufactured in Europe, in competition with other locations. We believe it would be wrong to move production deliberately.
Therefore, when balancing these interests, we must continue in future to consider whether higher CO2 emission reduction targets are feasible, whether they will help to retain jobs in 'old industries' and whether we can prevent these jobs from being moved elsewhere. One thing is clear. I would prefer jobs in the steel industry and steel production to remain in Europe with a 20% reduction in CO2 emissions, rather than see them move to Brazil, Malaysia or America, where the CO2 emissions levels would be 100%. Then we would have put our money on the wrong solution. It is better to have a 20% reduction in emissions and to retain the jobs, the added value and the tax revenues than to lose the jobs, to have a clear conscience in Europe and to have 100% emissions in America and Asia with the jobs and the tax revenues going to these areas. This is a very pragmatic approach that nevertheless takes the environment and the economy into consideration. You are calling on the Commission to make more far-reaching proposals in individual areas. We will be happy to meet your demands. We are relying on the fact that progress will be made by other governments throughout the world during other global conferences and also after the elections in the US in the late autumn of this year.
Finally, I want to encourage Parliament to continue to support us with its expert contributions and to make the appropriate demands on us. We believe that the European Union remains on the right track and we want to ensure by means of controls and transparency that we achieve the target of 20% and that nothing goes wrong in Europe. In the autumn we will be presenting to you our thoughts on the revision of the emissions trading system (ETS). We will be submitting a report, as we promised today in the proposal on energy efficiency, about whether the increase in efficiency will lead to a significant change in the market for CO2. If necessary, we will have to investigate whether there will be shortages, to ensure that emissions trading remains an effective instrument for reducing CO2 emissions within the market economy.
The debate is closed.
The vote will take place on Thursday 23 June 2011.
Written statements (Rule 149)
I take this opportunity to express my opposition to a unilateral increase in the European target for greenhouse gas emission reductions to beyond 20% by 2020, given the lack of a global climate agreement involving all the major emitters. It should not be forgotten, in fact, that the European Union is still the only area in the world to have adopted legally binding emission reduction targets. The immediate consequence of that is that European industry is exposed to strong competition from global competitors that are not bound by the same constraints. In my opinion, therefore, the Union's priority should first of all be to achieve the 20-20-20 targets set by the Climate and Energy Package, which are already very ambitious. That is the only way we can define an environmental policy for the Union that enables European businesses to remain competitive at global level in order to sustain economic growth and especially job creation. In conclusion, I share the concerns expressed by Italian industry representatives that industry is currently not in a position to sign up to more ambitious commitments than those already established by the European Council and confirmed by the Commission in the Emissions Trading Directive.
The Commission Roadmap for moving to a competitive low-carbon economy in 2050 suggests that achieving the 20% energy efficiency target would automatically lead to a 25% reduction in emissions, without any change to the current legislative framework. Without an international agreement, unilaterally raising the emissions reduction target could threaten the competitiveness of our industry as well as growth and jobs in the European Union. We should instead go down the road of energy savings and renewable energy. In this respect I support Commissioner Oettinger on the new energy efficiency proposal, which will certainly bring about savings for individuals and businesses by helping them manage their own consumption. Moreover, in discussing the EU's future climate policies, we cannot leave out of the equation the new European and international energy scenario that has emerged following the uprisings in North Africa and the nuclear crisis. These factors will have a significant impact on energy costs in the medium term, and we will need to assess their repercussions on Europe's current environmental strategy. Suffice it to say that abandoning nuclear power will force Germany to use more fossil fuels, thus raising its greenhouse gas emission levels. We must therefore reorient our environmental policies to create much-needed convergence with our energy policies, leaving traditional sectoral approaches behind.
The economies of certain EU Member States, including that of my own country, Poland, are already suffering the harmful effects of the arbitrarily imposed climate and energy package, used as a tool to implement the political objective of 3 x 20. However this political objective is often misrepresented as well: people talk about a 20% drop in energy consumption, yet the actual objective is a 20% increase in energy efficiency, which is not the same thing. The term 'efficiency' is often used incorrectly in EU documents, due to a misunderstanding of the term 'energy efficiency' and methods for its assessment, or in other words whether we are talking about national gross efficiency or efficiency per capita, or conversion efficiency, for example the conversion of primary energy into useful work. An emphasis on increasing efficiency, instead of on limiting consumption, will result in technological innovations being prioritised, which will be to our advantage. Such innovations hold the greatest potential for limiting emissions, by even more than the target of 20%.
The Member States should have the right to make their own choices in respect of methods and timetables for limiting emissions, mainly through increased efficiency. In the case of Poland, this relates mainly to the enormous potential represented firstly by the wholesale improvement of new and old buildings in terms of thermal efficiency, and secondly by the widespread replacement of old thermal power plants in residential buildings with modern thermal electric power plants. The climate and energy package needs to be revised in order to ensure that the Member States are better adapted to reducing emissions.
Climate change presents the international community with a serious challenge. The results which have been presented show that Europe is pursuing an effective climate policy. It would be wrong for the EU to set new unilateral targets, in view of the fact there are no regulations at global level containing binding reduction targets. Poland is alarmed at the proposal by the rapporteur, Mr Eickhout, which covers many issues which could pose a threat to the European economy. Imposing a further reduction in emissions from 20% to 30% may cause a great deal of damage as far as climate change is concerned. If production costs in Europe are too high, the global quantity of emissions will rise, due to increased imports of products from countries with low efficiency in terms of emissions.
European industry has shown that we can count on its commitment to searching for innovative solutions which will help in the fight against climate change. Groundbreaking achievements are only possible on the basis of well-planned long-term investments.
In view of the very high level of coal usage in Poland's energy sector, as of 2013 Polish industry will be forced to bear significantly higher costs than its European competitors, due to the ETS. This may give rise to huge problems in terms of accomplishing the original reduction target at the same time as maintaining financial liquidity. Raising the reduction target by a further 5% or 10% will cause many Polish companies to collapse, and we cannot allow this to happen.
in writing. - When my own country, Scotland, passed a Climate Change Act in 2009 it called for a 42% emissions cut by 2020. These targets are ambitious but we consider them a vital part of our efforts against climate change. My colleague Mr Eickhout has highlighted the numerous benefits to the EU of having more ambitious targets, and moves within this parliament to reduce our ambitions will be rejected by Europe's citizens.
In its original form, the report shows an enormous amount of amateurish enthusiasm and a somewhat unrealistic attempt to ignore the reality of electricity supplies today, as well as presenting a catalogue of wishful thinking. It is likely that all EU citizens will applaud the bold plans for emissions reductions of 80-95% by 2050. Yet when we get down to details, the plan as it currently stands ought to be based on the fully realistic opportunities offered by current energy resources. It is impossible to eliminate the use of coal and natural gas from one day to the next, and incidentally there has been a marked increase in the use of natural gas in recent years in EU Member States. In connection with the hysteria which broke out after the earthquake in Japan and the problems concerning the reactor at the Fukushima power plant, the citizens of certain EU Member States decided to move away from nuclear energy within a relatively short space of time, although there are still no signs of any generalised problem. In concrete terms, we can see that the EU does not have any transmission lines that could transmit a sufficient quantity of electricity from north to south or east to west. It is widely known that the wind does not blow all the time, even in North Germany, and solar cells, which currently have an efficiency of around 11%, can only convert the solar energy which falls on them into electrical current. The output of solar power stations thus fluctuates considerably over the course of a day and during the year. I support the conclusions of the report by the Confederal Group of the European United Left - Nordic Green Left, but they must necessarily be followed up a detailed analysis of the plans.
in writing. - (FI) The European Climate and Energy Policy is characterised by an abundance of irrational solutions. It created emissions trading, which artificially raises the price of electricity and pushes up costs, with barely any benefit to the climate or the environment. It established wind power in places where it is not windy. Feed-in tariffs have made profitable what should never really be profitable. Income has been redistributed away from industry to companies that produce electricity for the stock exchange. Renewable energy targets have been set within such an unrealistic timeframe that it endangers sustainable forestry. We can no longer afford such things, now that the global economy is in crisis and the euro's credibility is at stake. In the light of all this, I cannot understand Parliament's eagerness to increase our unilateral targets for cutting emissions, the global environmental benefits of which will be minimal compared to the burden it will put on our industry and jobs. As Germany has now said that it is abandoning nuclear power, it is obvious that the EU will not achieve its targets for cutting emissions, as a consequence of the increased use of fossil energy. Instead, the cost of both emission rights and electricity will rise. Employers and workers will have to pay the price, while emissions continue to increase beyond our borders. Now is the time for common sense. It is clear that we cannot obtain global support for binding emission cuts, and that is why the emphasis must be on technical solutions, and the problem must be seen in different contexts: we need a different strategy to control those things that affect the climate. The short-term culprits are aerosols, soot, methane and ozone in the atmosphere: they act differently from the long-term ones, such as carbon dioxide, hydrocarbons or nitrous oxides. If we just concentrate on one, carbon dioxide, it shows our ignorance of the complexity of the problem.
On the eve of the vote on the report on a possible increase in the greenhouse gas emission reduction target by 2020 from 20% to 30%, I would like to express my alarm at the conclusions, which go too far. In general, we agree with the implementation of the 3 x 20 objectives which have already been set, but the scale and cost of undertakings associated with the possible adoption of a 30% reduction in greenhouse gas emissions would be enormous. Investors, who are already bearing the costs of keeping up with competition from third countries in which environmental regulations are less rigorous than in Europe, are faced with a dilemma as to whether they should remain in Europe or relocate their companies.
A unilateral increase in targets is not an effective way to prevent climate change. The proposed scenario of a 30% reduction will have a huge impact on sectors participating in the ETS, and will force them to step up measures to a significantly greater extent than those sectors not participating in the scheme.
Measures aimed at setting reduction targets even higher are detrimental to European industry as a whole. The pressure put on industry by climate policy will mean relocations to countries whose policies in this area demonstrate more common sense. On a global scale, this will not reduce emissions of gases which are harmful to the climate. The phenomenon of 'carbon leakage', or the relocation of industry outside the EU's borders, is not a myth, but a real threat to economic growth and jobs in Europe.
According to the World Bank's report, implementation of the European climate and energy package will mean a loss to the Polish economy of 1.4% of GDP annually until 2020, and a loss to the EU as a whole of 0.55%. The World Bank also estimates that electricity prices will rise by around 26.2% in Poland, and by 12.6% in the EU as a whole. The EU's previous target of a 20% reduction in CO2 emissions is already hard to swallow for Polish and Central European industry, due to the high proportion of coal used in their power industries. We accepted this challenge, however, and set about fulfilling our obligations.
Poland cannot afford to increase the target for reduction of carbon dioxide emissions to 30%. One solution would be for the Member States to join a CO2 emissions reduction club, on a voluntary basis. I would call for common sense to prevail during tomorrow's vote, against ambitions to reduce CO2 which are economically unfounded.
in writing. - (HU) The European Union, including Hungary, can only maintain its leading position in combating climate change by introducing new technological and economic solutions and through continuous innovation. Hungary could be a real winner where green economic growth is concerned. Our country still possesses CO2 emission allowances worth several billion HUF, which should be put on sale again by the government as soon as possible. Given the abundance of resources, we could produce huge quantities of raw material for bioenergy production. This is why I find it incomprehensible that the new Hungarian rural strategy excludes assistance for agricultural raw material production aimed at energy production. It is high time the Hungarian government made a commitment to extend renewable energy utilisation, and supported innovative national development. The EU, which is currently responsible for only 12% of global greenhouse gas emissions, cannot stop climate change by itself. In large emerging countries such as China, Brazil, India or Russia, environmental consciousness is increasing, and immense markets may open up for European companies in alternative energy sectors. However, European companies will only be competitive on these markets if they are motivated by the European regulatory environment to pursue continuous innovation and development. This is why we need to adopt ambitious CO2 emission targets. Thanks to the positive CO2 balance of the new Member States, the emissions of the EU27 have already decreased by 17% compared with the 1990 level. Therefore, raising this target to 30% by 2020 is very realistic.